Follow-up after the review of the "Lamfalussy Process" (debate)
The next item is the debate on
an oral question by Pervenche Berès, on behalf of the Committee on Economic and Monetary Affairs, to the Council: Follow-up after the review of the Lamfalussy process - B6-0011/2008)
an oral question by Pervenche Berès, on behalf of the Committee on Economic and Monetary Affairs, to the Commission: Follow-up after the review of the Lamfalussy process - B6-0012/2008)
author. - (FR) Mr President, President-in-Office of the Council, thank you very much, Commissioner, for being here. However, we were expecting Commissioner McCreevy - as I am sure you know or suspect. You can tell him that Parliament does not really understand why he is not here today at this debate. I have heard that he thought it was bad form to debate these issues with the European Parliament before discussing them in the European Council, or before the European Council had discussed them. Yet this subject was on the Ecofin Council agenda and, all over Brussels, and perhaps in other European capitals, the draft conclusions are circulating.
Here in plenary, we will be having a debate tomorrow to prepare for this European Council, so why, when it comes to financial markets, can we not prepare these questions with the European Parliament too? This is something we do not understand, unless the Commissioner is currently campaigning in Ireland for the Treaty of Lisbon, but if he is, he could at least tell us. If he is preparing his future, we are interested in that too. In any case, if Commissioner McCreevy wants to advocate transparency in financial markets, I think he ought to start by being transparent about his own diary!
Financial innovation is an important issue. I also think that, in this Parliament, it is time we acted on the need for regulation. We are often told: if you regulate the financial markets, capital will leave the European market. Today, as my American colleague says, I think the only thing we are seeing is not the disappearance of capital, but the disappearance of the consequences of subprimes.
When we approach this debate, we want to do so with three things in mind: obviously functioning financial markets, but also a genuine capacity to finance the economy and an ability to anticipate the needs of financial markets for stability and protection against the systemic risks. It is in this spirit that we are tackling preparations today for the European Council, with the idea that European monetary policy probably reacted well at the start of the crisis, but that today, in a way, the European supervisor has been found out - and that is what bothers us.
When we look at the issues that will be discussed in the next European Council, we wonder: how capable are we really, at European level, of anticipating a crisis? People talk about an early warning system, but what we see is that, in the markets, the people who really have the ability to raise the alarm are called Goldman Sachs. Are we therefore going to learn any lessons from this for the way Europe operates?
I hear a lot of talk everywhere about transparency. We are all in favour of transparency, but what of that call for transparency when, for the last eight months, all the large investment banks have been called upon to give their figures, to give their assessment of their exposure to risk? They cannot do it, because behind it lies a challenge in terms of reputation, and undoubtedly in terms of valuation, a challenge that is extremely difficult to deal with.
Therefore, when I hear people talking about an alternative, the early warning system - I have already said something about this ... As one IMF councillor said to me the other day, the early warning system is a bit like when it says: 'Smoking kills' on a packet of cigarettes. How much does it change your behaviour? Not a great deal.
Of course, the IMF and the Financial Stability Forum have a role to play in this. Who does not know this? However, it should be an alternative to our ability to watch how our systems are working. I should say, on this point, that the surprises for this Parliament are just getting bigger. When we adopted the Ehler report on deposit-guarantee schemes on 13 December, we were told that it was much too complex a business and, anyway, it would not provide any guarantees for how the systems would function.
It seems today from the main conclusions of the Ecofin Council to be a way of escaping the crisis, or in any case, a matter that should be reopened as a matter of urgency. If you do reopen it, Commissioner, or rather if your colleague Commissioner McCreevy reopens it, we will be next in line to examine it. At some point, you perhaps need to listen more carefully to what Parliament says about issues like this one.
Similarly, as regards the credit-rating agencies, we can only refer you - or refer Commissioner McCreevy - back to what we said before. We know that the Commission wants to present proposals for the amendment of the Capital Requirements Directive, or CRD. We will be examining these proposals carefully, but we do not think that this will be enough to give the European Union the system of supervision it needs, unless we take account of all the proposals that have been on the table for some months now.
This also concerns the situation of the supervisory committees - the three 'Level 3' committees, as we usually call them. For these three Level 3 committees, we need a proposal for legislation that gives them a solid legal basis to act and to strengthen their capability, including in dialogue with the other supervisory authorities, because the idea that we are going to bring in the other supervisory authorities without having our own solid system of supervision does not seem very satisfactory to us.
We would like the Council and the Commission together to look at the proposals on the table, not forgetting, of course, the proposals that the Italian Finance Minister, Mr Padoa-Schioppa, made at the Ecofin Council in December. In the same spirit, here too, we would also like to think more proactively about improving our regulation system, out of respect for the principle of subsidiarity.
We do not believe the idea of a lead supervisor would satisfy all the Member States. What Parliament should be asking for is a solution that includes all the Member States and that enables each one to feel comfortable with the supervision system.
On all these matters, I would be grateful if you, President-in-Office, and you, Commissioner, would make your comments, bearing in mind that I am obviously merely expressing questions that are being asked in the Committee on Economic and Monetary Affairs, since we have not yet deliberated on a proper report.
President-in-Office. - (SL) I would like to emphasise the Council's opinion, which is that the key response to the current situation in the financial market is consistent implementation of the three working programmes already adopted by the Council during the Portuguese Presidency.
As you may recall, last October the ECOFIN Council adopted a report and a set of decisions, as mentioned in the oral question by Mrs Berès. A schedule is attached to those decisions.
I would like to make a brief remark regarding the principles that guide our efforts. The first guideline concerns the procedures and principles for improving cooperation and conduct in international financial crises. One of the key aims in this area is to finalise and sign the new memorandum of understanding which will define common principles and guidelines for strengthening cooperation in the field of crisis management. The Presidency expects the memorandum to be finalised during the informal session of the ECOFIN Council that is to take place in Slovenia next month.
The other main guideline for the work in strengthening measures for financial stability concerns the tools for preventing, managing and resolving crises. The October schedule deals with all the recognised deficiencies, especially the regulations on state aid, the system of guaranteed deposits, the rules on winding-up procedures, and the limitations concerning the transfer of funds, all on an international scale.
I would like briefly to touch on the decisions reached following the review of the Lamfalussy process, adopted at the December session of the ECOFIN Council, and the attached schedule. Although in some respects this matter relates to the efforts to achieve financial stability, the long-term issues associated with the supervision of international financial groups do not have much to do with the current market situation. They mainly concern the national supervisors, who are required to adjust to the conditions of continuously developing financial markets.
I wish to stress the Council's opinion that we need to increase the convergence of supervision in order to ensure equal competition. Here we are mainly concerned with the convergence of supervisory practice and not necessarily with the convergence of supervisory institutions. As regards the response of the economic policy players to the current situation in the financial markets, let me express the Council's conviction that the primary responsibility for correction rests with the individual sector. We should resort to legislative initiatives only if the sector proves incapable of adopting efficient measures.
The ECOFIN Council debated the question of financial stability at its last session on 4 March. At the end of this week the European Council will address this problem and, I hope, will agree with the progress achieved. The ECOFIN Council will continue to follow the situation closely. I have already mentioned the April session of the ECOFIN Council to be held informally in Slovenia. We will of course be pleased to hear proposals from the European Parliament as well.
Member of the Commission. - Madam President, the oral question tabled by Ms Berès on behalf of the Committee on Economic and Monetary Affairs gives me, on behalf of Mr McCreevy and on behalf of the whole Commission, the opportunity to inform you of the ongoing work on the review of the Lamfalussy process.
Throughout last year, the European supervisory model in the field of financial services was examined at the highest political level. These discussions showed that there is a strong political will to strengthen the current supervisory architecture based on the Lamfalussy committee structure. Last year we saw the European Parliament, the Council and the Commission each submit their assessment of the functioning of the current process. It is now time to move forward and to present concrete proposals.
This stems from the Ecofin Council's conclusions and the accompanying road map which were adopted last December. This road map sets out what needs to be done to improve the Lamfalussy process and in particular to improve the committees of national supervisory authorities, the so-called 'level three' committees.
The Commission's work is centred on three main areas following this agreement of the road map adopted last December. First, the Commission was requested to consider how to clarify and strengthen the role of the level three committees and to set out concrete options for the informal Ecofin Council next April in Ljubljana.
The main objective here is to bring forth the contribution that the level three committee should make to supervisory cooperation, supervisory convergence and possibly to crisis prevention and management. The informal Ecofin, by the way, will also discuss the work of a taskforce focusing on crisis management on cross border institutions.
Second, work is ongoing by a working group of the Commission to review supervisory powers, voluntary delegation of tasks, supervisory cooperation and exchange of information. We are working together with the three level three committees on these tasks to deliver the requested results before the end of the year. Considering the enormous scope of these reviews, it is, however, still too early to indicate today what the outcome of this work will be.
Third, the Commission is looking into the possibility of financially contributing to the activities of the level three committees. This is an urgent problem as these committees in general, and in particular the Committee of European Securities Regulators (CESR), have reached their budgetary limits. The Commission will be looking for a stable legislative solution which would ensure continuity in EU financing. In our view, this could best be achieved by agreeing the modalities of EU funding in a decision adopted by the European Parliament and the Council.
I have no time to give the Parliament details of the road map adopted last December by Ecofin, but allow me in half a minute just to read some of the commitments that were sent to the Commission. We are working on all of these things. By April 2008 the Commission should prepare an assessment of how to clarify the role of the committees and to consider all the different options towards strengthening the working of these committees.
By mid-2008, the level three committees should for the first time transmit to the Commission, the European Parliament and the Council draft work programmes, and thereafter start reporting annually on progress. This committee should also explore the possibility of strengthening the national application of guidelines, recommendations and standards; they should introduce in their charters the possibility of applying qualified majority voting coupled with a comply or explain procedure; they should study the possibilities of introducing a common set of operational guidelines for the operation of colleges of supervisors and monitor the coherence of the practices of the different colleges of supervisors. The level three committees and the Commission should suggest - also by mid-2008 - a timetable for the introduction of EU-wide reporting format for single data requirements and reporting dates.
By the end of 2008, the Commission has also committed itself to conduct a cross-sectoral stock-taking exercise of the coherence, equivalence and actual use of sanctioning powers among Member States. The Commission should consider - also by the end of 2008 - financial support under the EU budget. And, as I said before, it should study the possibilities for EU funding under the EU budget of the development of tools to help build a common supervisory culture by the level three committees. The Commission and the committees should review financial services directives to include provisions to enable the use of voluntary delegation of tasks, analyse the options for voluntary delegation of competences and so on and so forth. So we are working a lot and we should work a lot in the coming weeks, months and before the end of this year.
But we are working at the same time on the financial turmoil by following the road map that was adopted in October 2007 by Ecofin. A report on how we are working on this road map to tackle the financial turmoil consequences has been sent to the European Council for discussions in a few days in Brussels. We contributed to this report with a communication. The Economic and Financial Committee the other day also presented its own report to Ecofin. We discussed both reports at Ecofin level and these reports are on the table for the discussions of the Heads of State and Government next Thursday and Friday.
These reports convey the simple message: in order to respond to the concerns of our citizens and investors we must act swiftly and in a consistent way. We need to restore confidence and stability as soon as possible, having carefully considered all the options and in line with the better regulation principles.
I think everybody acknowledges that this road map, adopted a few months ago by Ecofin, provides the right answer to the problems identified. Work on these road map commitments is on track. In the months to come it will be crucial to stick to the timetable and show that the EU is responding effectively to the crisis.
Our regulatory and supervisory framework must remain robust and keep pace with market developments. Although the Basle II rules have only been fully implemented as of 1 January 2008 further improvements have already been planned in the capital requirements directive. This work has taken on increased importance in the light of the recent turmoil and maybe there will be other aspects of Basle II that we will need to address in the time ahead. We intend to adopt a new proposal for this directive in October so that discussion in Parliament and the Council can take place before the adoption of a new directive in April 2009.
We appreciate very much the involvement of Parliament in all these discussions. We need Parliament's contribution and we appreciate this involvement and this contribution. On 1 April - a few days before the next informal Ecofin - Mr McCreevy will go to the Committee on Economic and Monetary Affairs. And, as you know, from a macro-financial stability point of view, I, as the Commissioner for economic and monetary affairs, am always ready to contribute to the discussions in the Committee on Economic and Monetary Affairs and in this Parliament.
Finally, on macro-financial issues, it is true that we need to improve the supervisory and regulatory framework - it is absolutely true at European level and at a global level - but we will not put an end to these bubbles, this excess of liquidity, this risk to financial stability unless we seriously tackle global imbalances. This is the real origin of these imbalances. We cannot solve the current or previous problems, or perhaps the next challenges to the functioning of the global economy, without tackling the global imbalances that are still there.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, in 1999 we initiated the European single financial market project and have since been pressing ahead with it. We are on the path to success.
We now have to see that market developments do not overtake political developments. The Lamfalussy Process was a step in this direction. Level 3 could be a way of bringing supervisors in Europe a step closer together. However, I hold on to what Commissioner Almunia has said, and that is: act quickly and effectively.
We are going through a sub-prime crisis or sub-prime turbulence. The Americans - whether they are the SEC, the White House, politicians or the offices of the District Attorney in New York or Washington - have long been drawing up the relevant summaries and thinking about what measures are required, while finance ministers in Europe are still reflecting on which direction they could be taking.
The finance ministers are refusing to push a European supervisory structure, so I shall not be talking about a European supervisor here. What the finance ministers already have to answer for, however - and here I appeal specifically to the Council - is the fact that Europe is not present at the international discussion on how to deal with this problem. Once again we shall ultimately find ourselves merely adopting the rules of other nations, such as the United States, for example.
I would just remind you of the Katiforis report. After Parmalat and Enron, we asked the Commission and Council in 2003-2006 to speak out on rating agencies. The Commission does indeed analyse everything in Europe, but when crises arise, no analysis takes place. On the subject of hedge funds, for instance, no analysis is taking place in the European Union. Hence my urgent appeal: throw off your lethargy, leave your national egotisms behind and keep working on turning the European financial market into a success story not only in Europe, so that what has stood the test here also becomes the rule throughout the world.
on behalf of the PSE Group. - Madam President, let me first make two preliminary remarks. One is that I would have liked to discuss with Mr Almunia these global imbalances and monetary intervention etc., but we will do that with Mr Trichet in another configuration.
But what I want to stress here is that if we had not had this ECB structure, this system of European banks that intervened in the present turmoil, we would be much worse off. I think that this balance exists in monetary policy - we have had this type of European-level execution of activity, but we do not have it in the supervisory aspects. This is necessary for ex ante prevention instead of only intervention measures.
My second preliminary remark is about the absence of Charlie McCreevy. I think it is unacceptable that he does not want to discuss this with us. Maybe he is dealing with his personal future, but I would say for the 2009 Commission that it would be worthwhile considering having a special Commissioner for the financial markets who will concentrate only on this, because I think this is a really major subject for Europe and for the European Commission.
Then, on the issue of the supervision - the road map you have described - I do not think we disagree on the measures, but I would have expected - and I said this very clearly in the level three committee at the annual joint meeting held in November - that these measures should also have been the elements of a clear proposal for legislative measures from the Commission. The Commission has the right of initiative, they can put proposals on the table, and we would have been able to act swiftly and consistently if we had had a concrete proposal. Because now, a lot of these measures are only voluntary: they are requests to committees which really do not have the powers, the mandates, the competences and the tools to do what we would like them to do, because they are nationally organised and do not have this European mandate. This could have been the subject of a European Commission proposal in this regard.
Why is the Commission so slow in acting? I think one of the reasons is that they want these level three committees to be merely advisory and not the central tool for European supervision. I think this is something we also have to acknowledge: that they play this important role and that we need to have, like the European Central Bank, a real, independent supervisory structure which can deal with these subjects. It should not be only the Commission - as DG Competition - dealing with it, because the Commission is too weak in this respect.
Concerning the Council, I would really hope that you see the sense of urgency and discuss further measures on the architecture of supervision.
on behalf of the ALDE Group. - (ES) Madam President, Commissioner, Minister, a dynamic and healthy financial sector is crucial for the stability of the European economy and for global competitiveness. This is vitally important for consumers and companies.
With this in mind, we all agree on the need for financial institutions to be well managed and supervised. That is why in 2001 we launched what is known as the Lamfalussy Process, with the aim of putting in place an efficient mechanism for convergence between the various Member States and partners in terms of supervisory practice and financial regulation. Now the Commission is asking us to approve a series of new initiatives relating to the adoption of legislation, the convergence of supervision and the strengthening of cooperation between the supervisory bodies in the various Member States.
We agree with all of this because we need a strong and healthy financial sector that is capable of supporting our economy in the face of the turbulence on the international markets, but we want even more. We want the Savings Directive, which has been in force since 2005, to be examined in order to put an end to scandals such as Liechtenstein, which appears to be hiding tax evaders.
There should not be Member States, linked territories or countries associated with the European Economic Area that, under the protection of banking secrecy, do not exchange information on interest paid to residents of other members of that same common economic space.
Free competition prohibits State aid as a way of promoting the private economy; and taxation of savings should not be a gateway for distorting equal competition. The rules of the game should be the same for everyone and we should therefore eradicate tax havens, as they are anti-competitive and also anti-social.
Madam President, two minutes is not long enough to allow me to take on board all the points. I would just like to be very brief. I am in agreement with many of the things mentioned by my colleagues, especially what Ms van den Burg said about Commission reluctance to give a greater role to level three committees.
I think that it is natural that level three committees have two different roles. They have succeeded well in giving advice on new directives. The advisory role is very well accomplished, but we have not yet found a way to achieve true convergence in Europe. There is a real asymmetry between European convergence and national accountability. Although we wholeheartedly support the Ecofin proposals, the road map and everything that has been produced, we have doubts that they will solve the problems we have in Europe. Is it really possible to achieve fully integrated management with the current supervisory system? I do not think this is the case. We also think that consolidating the supervisory model of the CRD needs much bigger improvements than the ones presented in the road map. It is not enough to have good delegational powers, good information requirements and to solve home host issues. We need to give level three committees more decisive powers. They need to be more independent of the Commission and to be the seed of the new European supervisory network-based system.
Finally, I would like to raise the issue, which was also dealt with by my colleague, Mr Radwan, of US convergence and global consequences. I think we are losing time in Europe. If we do not get our act together, we cannot really be taken seriously by our international colleagues. Even though the financial services dialogue has developed well, we need to further improve our route to convergence in order to show the Americans that we have an equivalent system and can rely on mutual recognition and even substituted compliance. So this global aspect is very important to take on board.
(PT) Madam President, the recent turbulence in the financial markets showed that the trend which gave rise to increased efficiency might also entail greater risks, affecting the soundness of the financial system and the health of the real economy. The review planned for 2007 thus became more urgent and acquired greater political relevance. Today Europe is being asked to produce careful and effective responses to suit the growing complexity of the markets.
It is also known that progress is possible without altering the central architecture of the Lamfalussy method but, as many of my fellow Members have said, one of the most obvious and urgent tools for obtaining improvements involves stronger and more effective coordination between national regulators and supervisors through greater efficiency at Level 3, increasing powers and competence, strengthening the mechanisms for managing turbulent situations and crises and ensuring consistency of principles and practices.
Such coordination is complex and does not arise spontaneously: it requires specific, competent initiatives on the part of the Commission, in response to the recommendations, rightly mentioned here today, made by Parliament on various occasions, and by the Ecofin Council, and set out in the roadmap which has been extensively quoted here.
With the next European Council approaching, the apparent lack of transparency of the initiatives planned by the Commission is surprising. The absence of Commissioner McCreevy is even more surprising when Parliament has expressly asked him for information on the progress of the work.
Finally, I should like to thank Commissioner Almunia once again for his availability, although I still think we need to have a clarifying debate with the Commissioner responsible in accordance with the specific and technical nature of the subject, and the Commission's obligation to propose a specific initiative.
(ES) Madam President, the Lamfalussy Process was created so that Community legislation on financial matters could respond quickly and flexibly to developments in the market and in order to encourage convergence of supervisory practices. Its activities, on all four levels, have enabled the actions of the institutions and the supervisory authorities in the European Union to be better coordinated.
We need to go further.
In order to increase its legitimacy, quality and coherence we need to continue to reinforce the principles of better regulation and democratic scrutiny, improving the integration of its levels and promoting greater inter-sectoral convergence in order to avoid arbitrage. A European perspective and new steps are essential for responding to these needs and especially for adequately tackling the supervision of cross-border groups and moving forward with the prevention and management of international crises.
(DE) Madam President, financial stability through crisis management must now be the standard when developing regulatory convergence. It is about drawing lessons from the financial crises and developments in the finance industry that get out of hand and are no longer compatible with an adequate macroeconomy. This means that a sustainable basis for the Lamfalussy Process still needs to be created in 2008. The requirements of the market operators call for a flexible regulatory procedure. The requirement here has to be that supervisory action is provided for by parliamentary control and Parliament's rights are protected. There is no transparent control without parliamentarianism.
Our path leads straight into a system of European supervisory authorities via the lead supervisor. Only in a European system of supervisory authorities can a balance be found between European financial centres that takes account of all the political and economic interests. The Commission must be a player, not just a moderator, in the intermediate stages here.
(DE) Madam President, Commissioner, the Lamfalussy Process has commendably seen us through over the years to this specific focal point of the financial mechanisms. On the other hand we have continually been trying to keep democratic law-making going there, too, as part of the normal discussion of the Constitution, where we have law-making delegated from the European institutions. We always have the same problem in both cases, namely ensuring that we are able on the one hand to guarantee a modicum of transparency and on the other hand that Parliament is sufficiently involved in controlling this.
Are practical efforts being made to bring the general discussions closer together in the context of comitology and the Lamfalussy Process in particular, so that we do not continue to have this array of processes and another component of transparency is thereby taken from us?
Member of the Commission. - (ES) Madam President, I will try to be very brief, but I wanted to make a few brief comments on some of the speeches that have been made.
First of all, it is clear that there is asymmetry between the national structure of supervisors, the financial supervision structures, and the growing importance of the supranational institutions, and the global, rather than just the European dimension, of the financial markets and financial activity. This asymmetry causes tension and demands a response from the European institutions, from the Commission and from the Council and Parliament. We are not going to discuss this, as I think that we are all in agreement on it.
Secondly, I am not so much in agreement with some speeches that may have suggested that the structures for supervision and for reacting to events in the financial system in the United States are superior to those that we have in Europe. I sincerely believe that the facts do not show this, but rather that there is an argument in favour of the European regulation and supervision structures and the way that the financial markets function in Europe in a whole series of areas compared with what happens in the United States.
Thirdly, the Lamfalussy Level 3 Committees are extraordinarily important. Two of the three Level 3 Committees, the Banking Committee and the Insurance and Occupational Pensions Committee, were only created in 2005, even though the Lamfalussy Process began in 1999. We need to make up for lost time, but a great deal of time was wasted before this Commission came in.
Fourthly, how do we move forward? It appears from some of the speeches that some of you think that it is the Commission's responsibility to make the decision to move forward at the right pace. I am not going to hide the Commission's responsibilities, which it does have, as do Parliament and the Council, and of course the Member States.
My experience of taking part in many recent discussions in Ecofin, and also in the Eurogroup, on developments in supervision and regulation and on how to deal with the turbulence in the financial markets and respond to the uncertainty, lack of confidence and failings that we are seeing in the system, my experience, which I can share with you and you can choose to believe it or not, is that the greatest obstacles to moving forward are the positions of some Member States. This is not, however, in Member States that are not suffering the consequences of the financial turbulence.
There is a lot of work being done. I understand why Parliament wants the work to go more quickly, but I think that Parliament has the same information as the Commission and the Council, and therefore knows that a great deal of work is being done in many directions at once. We are in a situation in which improvisation tends to lead to mistakes, and in which trying to do things before we know what needs to be done tends to be counterproductive. There are experiences in Europe and the United States relating to previous supervision problems and previous regulation problems, previous financial problems, that show that it is better to wait for a few months and get it right than speed up the possible response and make the problems that we want to tackle even worse.
One last consideration: the Commission has the right of legislative initiative in the European Union. The Commission is never going to give up its right of initiative, it is never going to hand over this right of initiative to the Lamfalussy Committees. It takes them into account, but it is never going to consider that the Commission's right of initiative should be handed over to the Lamfalussy Committees, and I do not think Parliament or the Council think so either. What is true, as I have said, is that all of us, starting with the Commission, think that the coordination between the Level 3 Lamfalussy Committees, the capacity to adopt criteria and decisions with a system of majority voting, the capacity to react with almost binding decisions, is something that is increasingly evident and increasingly necessary, in view of the extraordinary importance of the task that these committees have to carry out. However, this should not lead us to confuse them with the holders of the right of legislative initiative in Europe.
The debate is closed.